MEMORANDUM OPINION
PER CURIAM.
In their lawsuit invoking diversity of citizenship, plaintiffs David S. and Janis K. Allen contended that they were owed a duty by defendant Walgreen Company to warn them of potential side-effects of a prescription it filled for them. They appeal from an order of the district court granting summary judgment to defendant. They also have asked us to certify a question of state law to the Supreme Court of Indiana.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that certification of plaintiffs’ question is warranted under the circumstances of this appeal. Nor are we persuaded that the district court erred in granting summary judgment to defendant.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the motion for certification of law is denied, and the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion entered March 31, 2000.